DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9 11-12 & 14-17 are amended. Claim 20 is newly added. Claims 1-20 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, in part, “a precursor composition comprising a compound comprising a compound comprising lithium…” which appears to repeat “a compound”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2015/0200420 A1) in view of Watanabe (US 2015/0111110 A1).
Regarding claims 1-2, 5-8 & 19, Holme teaches a method of manufacturing a solid-state electrolyte ([0281]), the method comprising: 							providing a substrate comprising a metal such as Ni ([0213] & [0486]);			providing a precursor composition comprising a compound comprising lithium such as Li2CO3, a compound comprising lanthanum such as La2O3, a compound comprising aluminum such as AlNO3 and Al2O3-, a compound comprising zirconium such as ZrO2 and a solvent comprising a C1 to C6 alcohol such as ethanol which has a tabulated boiling point of about 78°C ([0297], [0299] & [0485]); 										disposing the precursor composition on the substrate to provide a coated substrate ([0299] & [0486]);													treating the coated substrate by a drying step to form a precursor film on the substrate ([0497]);												heat-treating the precursor film at a temperature of 500°C to 1,000°C to manufacture the solid-state electrolyte ([0388] & [0488]);									wherein the solid-state electrolyte comprises LiaAldLabZrcMe’’eOf (where 5<a<7.7; 2<b<4; 0<c≤2.5; 0≤d<2; 0≤e<2, 10<f<13 and Me'' is a metal selected from Nb, Ta, V, W, Mo, or Sb) and wherein the solid-state electrolyte is in the form of a film having a thickness of 5 nm to 1000 µm ([0144], [0289] & [0485]). In specific embodiments, Holme teaches a=7, b=3, c=2, d=0.35≈0.33, e=0 ([0151]-[0153]) which reads on the claimed composition. 				While Holme does not explicitly teach a content of the solvent in the precursor film being 0.001 to 20 weight percent based on a total weight of the precursor film, Holme discloses the 
Regarding claims 3-4, Holme as modified by Watanabe teaches the method of claim 1. Holme also teaches that the precursor composition can further comprise a flux material including a lithium salt, oxide, hydroxide and/or carbonate which can be the same as the compound comprising lithium, wherein in some examples, more flux than synthesized powders are used so as to completely dissolve the powders in the flux to form a stoichiometric excess of the compound comprising lithium in the precursor composition ([0281], [0284], [0286], [0290]-[0293] & [0296]). Holme further teaches the flux material making up less than 51 wt% of the first powder material corresponding to the above described compounds of the precursor composition ([0284]). In a specific embodiment, Holme teaches a content of the compound comprising lithium (i.e LiOH, Li2CO3 and LiO2) in the precursor composition being a stoichiometric excess of 200% ([0485]).
Regarding claim 9, Holme as modified by Watanabe teaches the method of claim 1. In certain embodiments, Holme further teaches the precursor composition comprising a dispersant and a binder in addition to the garnet precursors and solvent. The binder and dispersant can each be the same compound (such as PVP) and can, in some precursor compositions, make up 50 wt% ([0297]). However, since the garnet precursors can have a solid loading of at least 45 wt% ([0213]), the presently claimed range for a solvent content of 0.01 to 5 wt% in the precursor film would have been obvious.  
Regarding claim 10, Holme as modified by Watanabe teaches the method of claim 1. Holme further teaches the heat-treating at a temperature of 700°C to 900°C in some examples ([0388]) which overlaps with the instantly claimed range of 700°C to 800°C.
Regarding claim 11, Holme as modified by Watanabe teaches the method of claim 1. Holme further teaches the heat treating comprising heat treating in a gas in which the partial O2/PT) = (VO2/VT) = 0.2 (where PT and VT, respectively, represent the total pressure and the total volume of the gas. Thus, the heat treating comprises heat treating in a gas having oxygen content of 20 volume percent based on a total volume of the gas. 
Regarding claim 12, Holme as modified by Watanabe teaches the method of claim 1. Holme further teaches a content of the LiaAldLabZrcMe’’eOf  (where 5<a<7.7; 2<b<4; 0<c≤2.5; 0≤d<2; 0≤e<2, 10<f<13 and Me'' is a metal selected from Nb, Ta, V, W, Mo, or Sb) being 100 wt% based on a total weight of the solid-state electrolyte ([0144], [0289] & [0485]) but is silent as to the solid-state electrolyte comprising cubic LiaAldLabZrcMe’’eOf. However, Holme teaches a solid state electrolyte comprising LiaAldLabZrcMe’’eOf  (where 5<a<7.7; 2<b<4; 0<c≤2.5; 0≤d<2; 0≤e<2, 10<f<13 and Me'' is a metal selected from Nb, Ta, V, W, Mo, or Sb), where in specific embodiments, a=7, b=3, c=2, d=0.35≈0.33, e=0 ([0151]-[0153]) which reads on the claimed composition. Holme further teaches substantially the same method of producing of the above solid-state electrolyte, as recited in instant claims 1 & 12. Thus, one of ordinary skill in the art would expect the LiaAldLabZrcMe’’eOf to inherently comprise cubic LiaAldLabZrcMe’’eOf. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada,
Regarding claim 13, Holme as modified by Watanabe teaches the method of claim 1. Holme further teaches the solid-state electrolyte having a surface roughness of less than 20 micrometers ([0247]).
Regarding claim 14, Holme as modified by Watanabe teaches the method of claim 1. Holme further teaches a lithium battery comprising the inventive solid-state electrolyte in a positive electrode ([0277]).
Regarding claim 15, Holme as modified by Watanabe teaches the method of claim 1. Holme further teaches a lithium battery comprising the inventive solid state electrolyte placed between a positive electrode and a negative electrode ([0083] & [0088]). 
Regarding claims 16 & 18, Holme teaches a solid state electrolyte comprising LiaAldLabZrcMe’’eOf (where 5<a<7.7; 2<b<4; 0<c≤2.5; 0≤d<2; 0≤e<2, 10<f<13 and Me'' is a metal selected from Nb, Ta, V, W, Mo, or Sb), wherein the solid-state electrolyte is in the form of a film having a thickness of 5 nm to 1000 µm ([0144], [0289] & [0485]). In specific embodiments, Holme teaches a=7, b=3, c=2, d=0.35≈0.33, e=0 ([0151]-[0153]) which reads on the claimed composition. While Holme does not explicitly teach a content of the solvent in a precursor film of the film being 0.001 to 20 weight percent based on a total weight of the precursor film, Holme discloses the precursor composition, in certain embodiments, having a solid content loading of at least 80 wt% which corresponds to a solvent content of at most 20 wt% based on a total weight of the precursor composition ([0215], [0217] & [0297]). Furthermore, the precursor film formed on the substrate has the same composition as the precursor composition since only a drying step is performed on the precursor composition which is coated on the substrate. Therefore, a content of the solvent in the precursor film would be expected to be at most 20 wt% when the solid content is 80 wt%.					aAldLabZrcMe’’eOf to inherently comprise a defect content of the film of 0% to 20% based on a total area of the film. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the PTO shows a sound In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 I.
Regarding claim 17, Holme as modified by Watanabe teaches the method of claim 1. Holme further teaches a content of the LiaAldLabZrcMe’’eOf  (where 5<a<7.7; 2<b<4; 0<c≤2.5; 0≤d<2; 0≤e<2, 10<f<13 and Me'' is a metal selected from Nb, Ta, V, W, Mo, or Sb) being 100 wt% based on a total weight of the solid-state electrolyte ([0144], [0289] & [0485]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2015/0200420 A1) and Watanabe (US 2015/0111110 A1), as applied to claims 1-19 above, and further in view of Sung (US 2018/0138546 A1) and evidenced by NIST (“https://www.nist.gov/pml/weights-and-measures/si-units-temperature”).
Regarding claim 20, Holme as modified by Watanabe teaches the method of claim 1. As noted in the rejection of claim 1 above, treatment temperatures between -10°C and 0°C are obvious for the freeze-drying method when using water as a solvent since the freezing point of water is 0°C. Moreover, the freeze-drying method of Watanabe specifically involves a first step of freezing a solvent (i.e liquid) of a precursor composition (i.e slurry) followed by a second step of removing the solvent by drying, whereby locations at which the frozen solvent existed are formed into pores resulting in a solid state electrolyte having a porous structure ([0061]). While Watanabe does not explicitly describe the drying step for removing the solvent, Holme teaches evaporating a solvent which can include using a vacuum or a reduced pressure as a possible way to remove a solvent from a composition ([0109] & [0290]) but is silent as to a temperature of the vacuum drying.											prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 									Moreover, one of ordinary skill in the art readily understands that room temperature typically corresponds to a temperature of 20°C as evidenced in NIST (See table for common temperature reference points). Thus, it would have been obvious to one of ordinary skill in the art to perform the vacuum drying step at a temperature of 20°C which reads on the presently claimed further treatment step of claim 20.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Holme as modified by Watanabe does not fairly teach or suggest the method of claim 1 or the solid state electrolyte of claim 16, the examiner respectfully disagrees.									Specifically, applicant argues that the claimed solvent content corresponds to a solvent content in the precursor film formed on the substrate following the step of treating the coated prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01.					Thus, in view of the foregoing, claims 1-20 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727